MEMORANDUM ***
Eloy Hernandez-Antonio, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal of an immigration judge’s denial of his motion to reopen after he was ordered deported in absentia. We dismiss the petition for review.
The petitioner’s sole argument in the petition is that the former Immigration and Naturalization Service failed to inform him of his duty to notify it of any change of address and of the potential consequences for failing to do so. Because petitioner did not raise this issue before the BIA, he failed to exhaust his administrative remedies, and we lack jurisdiction to consider petitioner’s argument. See Cortez-Acosta v. INS, 234 F.3d 476, 480 (9th Cir.2000).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *95courts of this circuit except as provided by Ninth Circuit Rule 36-3.